Fish, O. J.
1.. In a suit upon a promissory note, instituted by an administrator of the estate of a deceased person, the defendant filed a plea of set-off which included, among other things, charges for “milk and butter furnished deceased for 3 years, $36.00,” and “wood for 4 years, $48.00.” On the trial the wife of the defendant was permitted to testify, .over objection, that the “cutting, hauling,, and furnishing the wood, I consider it worth $5.00 per month,” and “I furnished her about all she used; butter, sweet milk, and buttermilk together was worth $3.00 per month.” Among the objections urged to the testimony were that it was inadmissible, .because it did not state the quantity furnished to the deceased, and that there was no evidence of any contract that the deceased was to be supplied with such articles at so much per month. Reid, that the admission of the evidence was erroneous and was cause for a new trial.
2. Other grounds of the motion for new trial are without merit.
Judgment reversed. ,

All the Justices concur.